COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                           ORDER DENYING MOTION FOR REHEARING

Appellate case name:      Edward Foussadier v. Triple B Services, LLP

Appellate case number:    01-18-00106-CV

Trial court case number: 2016-03307A

Date motion filed:        May 28, 2019

Trial court:              55th District Court of Harris County

       It is ordered that the motion for rehearing is DENIED.

Judge’s signature: _____/s/ Peter Kelly___
                    Acting individually  Acting for the Court

Panel consists of Justices Lloyd, Kelly, and Hightower.

Date: __July 30, 2019_____